Title: From John Adams to Benjamin Rush, 25 July 1808
From: Adams, John
To: Rush, Benjamin



Dear Benjamin
Quincy July 25 1808

Handsome Bradford, of thy City, allarmed me, the other day at our Athenaeum in Boston, by telling me, that Dr Rushes Business had amazingly encreased and was encreasing. Knowing thine Ardor in thy Profession, I was apprehensive that thy Zeal for the Health of the Sick would Soon eat thee Up, and consequently that thine Ether would escape from this Colluvies of Humanity to the Regions of Divinity before mine. As Charity “commence par Soi-même,” I charge thee, from regard to my own Self as well as thine own self to take care of thine own health, in preference to that of any of thy Patients!
But to change the Style a little; not much.—I look at the Presidential Election as I do at the Squabbles of little Girls, about their Dolls and at the more Serious Wrangles of little Boys which Sometimes come to blows, about their Rattles & Whistles. It will be a mighty Bustle about a mighty Bauble.
In one of your Letters you Say that one half the People think the Government too Strong and the other half too weak. The Truth is it is too Strong, already, without being just.—In the hands of Aristocrats it has been too Strong without being Sufficiently wise or just: in the hands of Democrats it has been too Strong without being either wise or just.—Wisdom and Justice can never be promoted till the Presidents office instead of being a Doll and a Whistle, shall be made more independent and more respectable; capable of mediating between two infuriated Parties. Till this is done, the Government will be  ride and tye a game at leap frog, one Party once in Eight or twelve years leaping over the head and shoulders of the other, kicking and Spurring when it rides. If the President must be the head of a Party, and not the President of the Nation, We have no hope of long escaping a civil Contest.
You justly observe that the Embargo operates in favour of a Revolution of Power. That is the Embargo will enable the Aristocrats to leap over the heads and Shoulders of the Democrats, as Taxes, &c enabled the Democrats eight Years ago to leap over theirs. But if the Aristocrats get the Power, how will they use it? Will they Submit to the Proclamations, Orders of in Council &c of the English, and go to War with France Spain Portugal Holland Italy Germany Prussia Denmark & Russia. Such a War I think would be worse than the Embargo. Though my System has always been Neutrality and I have Sacrificed every Thing to it yet I have always been convinced that it was our true Policy to preserve as long as possible a good Understanding with France, and that if We were driven  to Extremities, We had better preserve Peace with France. Notwithstanding this I would not bear Insult and Injury from France. If We get into a Quarrell with France, and the War Passions are once excited between our People and the People of France and her Allies, our Presidents will be mere Statholders danced upon British Wires all Naval Defence will be discountinanced as it has been in Holland Since King William, and We shall have no Commerce but the miserable Pittance which British Avarice will allow Us.
Though the Life of Hamilton, will be a made Up Picture, like Deane Swifts Cœlia, and  Rags will be contrived to prop, the flabby dugs least down they drop, I shall be very glad to see it. I hope his famous Letter which  produced the Army, the Sedition Law &c in which he recommended an Army of fifty thousand Men, ten thousands of them Horse, will not be omitted.
The Death of Dr Shippen has revived many Scenes in my Mind of ancient times. In more modern days he was too much of a Virginian to care much about me. His Son too, became a Democratic Dunce, though he had been under Obligations to me in England as another Father.
I thank you for the two Pamphlets. Mr Cuthberts is ingenious, but I do not agree with him. Your Medical Department Shines with great Glory. I wish ours at Cambridge would emulate you but I despair of it. Mark I do not wish yours worse, but ours better than it is. So I am not guilty of Envy.
My Family all Salute yours, all yours.
The Aristocratical Tricks The Coups de Theatre played off in the Funerals of Washington Hamilton and Ames are all in Concert with the Lives and Histories, written and to be written all calculated like Drums and Trumpets and Fifes to drown in an Army to drown the Unpopularity of Speculations, Banks Paper Money and mushroom fortunes. You See through these Masks and Veils and Cloaks, but the People are dazzled and blinded by them and so will Posterity be. The Aristocrats know how to dupe the Democrats better than the latter to deceive the former, though both will  lie with the most invincible front.AdieuJ. AdamsI have read Spences “Britain independent of Comerce.” Who could have expected to See the Doctrine of Artaxerxes, Aristotle, Mr Lock and Dr Quesnay conjured up by a British Ministry to reconcile the People to their Measures? The Principle Seems to be the Same with Harringtons political Axiom, that Mankind are led by the Teeth and that Dominion follows the Ballance of Property in Land. The foundation is true: but the Superstructure erroneous, Agriculture must be encouraged by Manufactures, and both by Commerce.  The three by their reciprocal Action and Reaction on each other, produce national Prosperity.I doubt however, Whether We, for want of Manufactures, can say that America is independent of Commerce, so truly as the English. This our beloved Country, my dear Friend is indeed in a very dangerous Situation: It is between two great fires in Europe, and between two ignited Parties at home, Smashing Sparkling and flaming ready to burst into a Conflagration. In this State of Embarrassment, Confusion and Uncertainty, no Genius appears: no comprehensive mind: no exalted Courage. What shall We do? What will become of Us? To you and me, these Things are of little Consequence. But We have Children and Grand Children and shall soon have Great Grand Children. And indeed the Nation ought all to be dear to Us, and tenderly cherished as our offspring.
The Embargo is a cowardly measure. We are taught to be Cowards both by Federalists and Republicans. Our Gazettes and Pamphlets tell Us that Bonaparte is omnipotent by Land, that Britain is omnipotent at Sea: that Bonaparte will conquer England and command all the British Navy, and send I know not how many hundred thousand Soldiers here and conquer from New Orleans to Passamaquaddy. Though every one of these Bugbears is an empty Phantom, yet the People seem to believe the Every Article of this bombastical Creed and tremble and Shudder in Consequence. Who shall touch these blind Eyes? The American People are not Cowards nor Traitors. 
J. A.